IN THE COURT OF APPEALS OF IOWA

                                   No. 12-2011
                            Filed November 26, 2014

MICHAEL JON WINTERS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Cerro Gordo County, Rustin T.

Davenport, Judge.



      Michael Winters appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



      Chad R. Frese of Kaplan & Frese, L.L.P., Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, and Carlyle D. Dalen, County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2



MULLINS, P.J.

       Michael Winters appeals the district court’s denial of his application for

postconviction relief (PCR). We affirm.

       The record from the original proceedings shows a thorough colloquy

establishing a factual basis for the plea and that the plea was given knowingly,

intelligently, and voluntarily. The record also establishes Winters filed a motion in

arrest of judgment and the plea-taking judge found insufficient grounds to grant

the motion. Our supreme court subsequently dismissed Winters’s direct appeal

as frivolous.

       Winters subsequently filed this PCR application. At the trial on this matter,

he claimed he proved both parts of the test to show that he received ineffective

assistance of counsel before and at the time he pled guilty pursuant to a plea

agreement.      He claims lack of communication and inability to work with his

attorney resulted in him not receiving competent counsel and that he was

prejudiced as a result. He was the only witness at trial. The trial court found:

              Winters did not testify that [plea counsel] failed to properly
       communicate the details of the plea offer or that she did not provide
       advice regarding the sentence under the plea agreement in
       contrast [to] the possible sentence with[out] the plea agreement.
       Although his testimony was unclear, it seems that [plea counsel]
       provided advice regarding the advantages of the plea agreement.
       There was no evidence, besides Winters’ own testimony, that such
       advice was not appropriate. There was no evidence that his
       attorney somehow forced him to agree to the proposed plea
       agreement. There was no evidence presented to overcome the
       presumption that Winters’ attorney performed her duties in a
       competent manner.

       Our supreme court has explained:
                                        3



      The component of the claim involving the voluntariness of the plea
      is largely tied to the prejudice element of all ineffective-assistance-
      of-counsel claims. This element means criminal defendants who
      seek postconviction relief after pleading guilty must establish the
      guilty plea would not have been entered but for the breach of duty
      by counsel. Thus, when a postconviction relief claim following a
      guilty plea is properly alleged, a case-by-case analysis is necessary
      to determine whether counsel in a particular case breached a duty
      in advance of a guilty plea, and whether any such breach rendered
      the defendant’s plea unintelligent or involuntary.

Castro v. State, 795 N.W.2d 789, 793 (Iowa 2011) (citations and quotation marks

omitted).

      In the present case, the PCR court found there was a lack of evidence that

counsel was in any way ineffective and that even if Winters had proven a failure

to perform an essential duty, he could not and did not prove any prejudice. On

our review of the record we agree, and pursuant to Iowa Court Rule 21.26(1)(d),

we affirm.

      AFFIRMED.